Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is that Wu et al. (US 2020/0321390) (“Wu”) and Chen (US 2017/0365588) do not disclose that the connection layer comprises a polymer material, the polymer material is defined with a viscosity-temperature variation characteristic, the polymer material has a first viscosity at a first temperature, a second viscosity at a second temperature, a third viscosity at a third temperature, a fourth viscosity at a fourth temperature, and a fifth viscosity at a fifth temperature, the first temperature to the fifth temperature are increased sequentially, the first temperature is a room temperature, the fifth temperature is a glass transition temperature of the polymer material, the third viscosity and the fifth viscosity are threshold values, the third viscosity is a minimum threshold value, the fifth viscosity is a maximum threshold value, the second viscosity is close to the third viscosity, the conductive pad comprises a first metal, the conductive electrode comprises a second metal, the first metal and the second metal have a eutectic temperature, the eutectic temperature is between the third temperature and the fourth temperature, the fourth temperature is the temperature of starting solidification of the polymer material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        9/10/2022